DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species I, Figs 1-4, and 
Species II, Figs 5-7.
The species are independent or distinct because they contain different structural elements and require separate features from each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 3 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Kevin Heinl on February 1, 2022 a provisional election was made without traverse to prosecute the invention of Species II, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 10-13 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 (line 3 of each) recite “connected at an upper portion of the legs” and claim 3 (line 4) recites “provided on an upper portion of the risers”, and there is insufficient antecedent basis for this limitation in the claim.  That is, the plurality of legs or risers have a plurality of upper portions.  Instead of “an upper portion”, consider –upper portions--, which would also provide proper support for subsequent recitations of the upper portions.   Claims 4-9 are rejected as being dependent from a rejected claim.  Appropriate action is necessary. No new matter should be entered.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchmeier (US 6,435,360, hereinafter “Buchmeier”).

Regarding claim 1, Buchmeier discloses an apparatus (Figs 1-2, provided below) comprising: 
a support including first and second pairs of legs (left and right pairs of legs 79 defined in left and right stands 77, Fig 2) attached to spaced locations on right and left sides of an engine compartment (Fig 1) and connected at an upper portion of the legs (Figs 1-3); 
a hood support bar 20 connected to the upper portion of both the first and second pairs of legs extends transversely across the engine compartment (Figs 1-2, understanding the engine compartment is positively reited), the support bar defining a hood striker receiving area (center portion of bar 20 capable of receiving a hood striker) and at least one hood support pad (both supports 58 define hood support pads, Fig 2, 6:53-67),
wherein the hood support bar is adapted to be connected to the upper portion of the first and second pairs of legs to be adjustable in a range of heights (height can be adjusted via compound swivel, Fig 3, below, 4:40-57); and 
a pair of tubular sleeve connectors 22, 24 secured to an upper portion of one of the legs of each of the pairs of legs (Fig 2, 3:43-50), 
wherein the tubular sleeve connectors are attached to outer lateral portions of the hood support bar (Fig 2), and 

            
    PNG
    media_image1.png
    511
    699
    media_image1.png
    Greyscale

               
    PNG
    media_image2.png
    597
    842
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    557
    548
    media_image3.png
    Greyscale


 Regarding claim 3, Buchmeier discloses a hood prop assembly for a vehicle (Figs 1-2, provided above) comprising: 
right and left side risers 77 detachably secured to an edge of a hood opening defined by the vehicle (Fig 1, understanding the hood opening of a vehicle is positively recited); 
right and left side adjustable connectors 70 provided on an upper portion of the risers (Figs 2-3, above, 4:40-57); and 
a transverse support bar 20 (Figs 1-2) assembled to the right and left risers by the right and left side adjustable connectors 70 capable of holding a hood panel spaced from the hood opening during e-coat and painting operations.

Regarding claim 4, Buchmeier discloses the limitations of claim 3, as described above, and further discloses wherein the transverse support bar is adapted to be connected to the upper portion of the right and left side risers in a range of heights (height can be adjusted via compound swivel, Fig 3, above, 4:40-57).

Regarding claim 5, Buchmeier discloses the limitations of claim 4, as described above, and further discloses a leg connector (left connector annotated in Fig 2, above) attached to the upper portion of each of the right and left side risers 77 (via 70, Figs 2-3) that extend in a longitudinal direction away from the upper portion to a flange 22, 24 provided on the transverse support bar (the identified leg connectors extend away from upper portions and to flanges; if the intended meaning was that the connectors extended to and contacted the flanges, such a relationship was not recited) that extends in a vertical direction (sections 22 and 24 define flanges provided on opposing ends of support bar 20 and extend in a vertical direction in that each of 22 and 24 has a vertical component or extent).

Regarding claim 6, Buchmeier discloses the limitations of claim 5, as described above, and further discloses wherein a slot defined by the flange 22, 24 (slot defined by vertically aligned holes 27 at outer ends of 22 and 24) extends vertically and wherein a fastener (left fastener annotated in Fig 2, above) secures the transverse support bar at a selected location within the slot (Figs 2-3).  

Regarding claim 7, Buchmeier discloses the limitations of claim 4, as described above, and further discloses a pair of tubular sleeve connectors 22, 24 (Fig 2) secured to an upper portion of the right and left side risers (Figs 2-3), wherein the tubular sleeve connectors are attached to outer lateral portions of the transverse support bar (Figs 1-2), and wherein a fastener (annotated in Fig 2) secures the tubular sleeve connectors to the upper portion of the right and left side risers (via 70) to hold the transverse support bar in a range of vertical locations (height can be adjusted via compound swivel, Fig 3, below, 4:40-57).



Allowable Subject Matter
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 2, the closest art of record, Buchmeier ‘360, discloses an apparatus generally consistent with the claim, the apparatus comprising a support attached to spaced location of an engine compartment, and a hood support bar connected across the engine compartment (as described in the rejection of claim 1), however, Buchmeier, alone or in combination, does not teach, suggest, or make obvious that the hood support bar is arch-shaped and configured as recited (interpreting “arch-shaped” to comprise a curved shape higher in the middle), in combination with the additional elements of the claim.  
Regarding claim 8, Buchmeier, discloses the limitations of claim 3, as described above, however, Buchmeier, alone or in combination, does not teach, suggest, or make obvious that the transverse support bar is arch-shaped and configured as recited (interpreting “arch-shaped” to comprise a curved shape higher in the middle), in combination with the additional elements of the claim.
Regarding claim 9, Buchmeier, discloses the limitations of claim 3, as described above, however, Buchmeier, alone or in combination, does not teach, suggest, or make obvious a recess in the transverse support bar that receives a striker of a vehicle hood (all of which are positively recited), in combination with the additional elements of the claim.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klann (US 5,782,459) teaches an engine compartment support generally consistent with the claimed invention, although not arch-shaped.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D KELLER/Primary Examiner, Art Unit 3723